[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT                            FILED
                              _________________________                 U.S. COURT OF APPEALS
                                                                          ELEVENTH CIRCUIT
                                                                              JULY 8, 2009
                                     No. 05-16128
                                                                           THOMAS K. KAHN
                              __________________________                        CLERK

                          D. C. Docket No. 04-14032-CR-KMM

UNITED STATES OF AMERICA,

                                                                            Plaintiff-Appellee,

                                              versus

JAMES JOSEPH BROWN,

                                                                         Defendant-Appellant.

                              __________________________

                       Appeal from the United States District Court
                          for the Southern District of Florida
                           ___________________________

           ON REMAND FROM THE UNITED STATES SUPREME COURT

                                         (July 8, 2009)

Before TJOFLAT, FAY and SILER,* Circuit Judges.

PER CURIAM:


       *
        Honorable Eugene E. Siler, Jr., United States Circuit Judge for the Sixth Circuit, sitting
by designation.
      In United States v. Brown, 526 F.3d 691 (11th Cir. 2008), we affirmed

appellant’s conviction1 for using a facility and means of interstate commerce to

entice a minor to engage in sexual activity, in violation of 18 U.S.C. § 2422(b).

We also affirmed the sentence he received as a career offender. See U.S.S.G. §

4B1.1.

      Appellant petitioned the Supreme Court for a writ of certiorari to review our

judgment. The Court granted the writ, in No. 08-5664, vacated our judgment, and

remanded the case to this court “for further consideration in light of Chambers v.

United States, 555 U.S. ____ [,129 S. Ct. 687, 172 L. Ed. 2d 484] (2009).” On

receipt of the Supreme Court’s mandate, we requested and received supplemental

briefing from the parties.

      In Chambers, the defendant pled guilty to being a felon in possession of a

firearm, in violation of 18 U.S.C. § 922(g). The question before the Supreme

Court was whether the crime of “failure to report” to a penal institution, in

violation of Ill. Comp. Stat., ch 720, § 5/31-6(a) (West Supp. 2008), qualified as a

violent felony under the Armed Career Criminal Act, 18 U.S.C. § 924(e). 555

U.S. at ___, 129 S.Ct . at 688. The Court held that it did not. Id. This case at

hand does not present that question. Appellant nonetheless contends that the


      1
          Appellant was convicted on a plea of guilty pursuant to a plea agreement.

                                                2
rationale the Supreme Court utilized in reaching its holding should inform our

answer to the question of whether 18 U.S.C. § 2422(b) is a “crime of violence”

under U.S.S.G. § 4B1.1.

      Appellant acknowledges that our decision in United States v. Searcy, 418

F.3d 1193,1198 (11th Cir. 2005), has already answered that question—§ 2422(b) is

a crime of violence under § 4B1. In reviewing appellant’s sentence, we followed

Searcy, as we were bound to do, in holding that appellant’s § 2422(b) offense

constituted a crime of violence. United States v. Brown, 526 F.3d at 702.

Appellant asks that we reconsider Searcy in light of Chambers. We have done so,

and find nothing in Searcy’s holding that is inconsistent with Chambers.

      The judgment of the district court is, accordingly,

      AFFIRMED.




                                         3